Citation Nr: 0026749	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 13, 
1998, for the award of entitlement to service connection for 
PTSD.



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel
INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to service connection for 
PTSD by rating decision dated in October 1999, granted 50 
percent disability rating, and assigned an effective date of 
May 13, 1998.  The veteran challenges both the rating and the 
effective date of the grant of service connection.

Further, as part of the appeal, a statement of the case was 
issued with the claim characterized as entitlement to an 
increased rating.  A timely substantive appeal followed.  In 
view of the recent guidance of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court), the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case and the supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service-connected PTSD produces some 
difficulty in establishing and maintaining effective work and 
social relationships, but no more.

3.  The veteran is not shown to have suicidal ideations, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks, an inability to 
function independently, disorientation, or to be neglectful 
of his personal hygiene.  

4.  The veteran originally filed a claim for a bipolar 
disorder in February 1994, which was ultimately denied by the 
Board.

5.  The veteran filed an "amended" claim for PTSD on May 
13, 1998, which the RO granted by rating decision dated in 
October 1999, and a 50 percent rating was assigned effective 
May 13, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (1999).

2.  The criteria for entitlement to an effective date earlier 
than May 13, 1998, for the award of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 50 Percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

The RO rated the veteran's PTSD under DC 9411.  Under current 
psychiatric regulations for PTSD (which where in effect at 
the time the veteran's claim was filed), a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1999).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In May 1998 psychological testing, the veteran was initially 
diagnosed with PTSD.  He reportedly lived alone and relived 
events with intrusive and distressing thoughts and 
recollections as well as nightmares and illusions, including 
experiences that occurred when conscious or intoxicated.  He 
experienced marked mental distress in reaction to internal or 
external clues to his military experience, was fearful of 
going out at night, avoided trauma-related stimuli, and had a 
general numbing of responsiveness.  He felt isolated and 
alienated.  He had difficulty with interpersonal 
relationships as well as intimacy issues.  He had lost 
interest in activities important to him, felt detached and 
different from others, and was restricted in his ability to 
love or feel strong emotions.  He reported difficulty with 
sleep, and had a history of angry outbursts and irritability 
under periods of stress.  He described poor concentration and 
memory and slept with the lights on.  The examiner concluded 
that the veteran was not a vocational candidate and not 
employable.

In August 1998, additional evaluation and testing also 
supported a diagnosis of PTSD.  At that time, the veteran 
reported recurrent nightmares, was easily startled, 
experienced recurring thoughts of Vietnam, and had 
hyperarousal, anxiety, and depression.  He recognized that he 
had a bipolar disorder but believed that he also had PTSD 
which should be recognized as service connected.  He reported 
that he was no longer taking psychotropic medication against 
the advice of his physicians, was frequently hospitalized 
between 1993 and 1996, had attempted suicide on several 
occasions, with the last time in 1994, and had been treated 
by a psychiatrist since 1993.  He admitted to a past history 
of alcohol abuse.  His hobbies included tennis and he 
volunteered as the finance chairman for a professional 
organization.  The Board notes parenthetically that the 
veteran was asked to resign from that position after a 
dispute with the president of the organization.  He reported 
trouble sleeping, was registered to vote, used a checkbook 
for financial transactions, had a drivers license and a car, 
indicated that he would socialize more but that people 
thought he talked to much, believed people lost patience with 
him, took interest and pride in his dress and grooming, and 
showered on a daily basis.

Mental status examination showed that the veteran was well-
developed, well-nourished, and adequately groomed.  His 
speech was digressed, affect was intense, thought processes 
were digressive and tangential, he maintained poor eye 
contact, displayed effeminate traits, and was described as 
odd, eccentric, and a peculiar individual.  The examiner 
reflected that the veteran was preoccupied with his claim and 
had brought in an extensive list of incidents in his life 
that reflected his illness.  Thought content showed evidence 
of tangential thinking, he showed rigid and passive-
aggressive personality traits, and he was oriented and had no 
gross deficits in areas dealing with memory, retention, or 
recall.  Concentration was adequate, insights were nil, 
judgment was impaired, and he was of average IQ.  

In a January 1999 outpatient treatment note, the VA treating 
physician related that the veteran was upset that he had not 
been diagnosed with PTSD at the VA hospital even though an 
outside opinion resulted in a diagnosis of PTSD.  In a 
September 1999 VA examination report, the veteran complained 
of being a virtual recluse, socializing only briefly in the 
mornings at the tennis courts, having a cat as his course of 
affection, and had periods of depression and anxiety.  He 
reported violent nightmares in the late 1960s and again in 
the 1980s about Vietnam, an inability to sleep well, binge 
drinking, avoided war movies, startled easily, had past 
thoughts of suicide, could not concentrate, but still had 
feelings that he could achieve goals because of intellectual 
abilities others did not have.  

Mental status examination revealed that the veteran was alert 
and oriented, well-nourished, well-developed, neatly and 
casually dressed, with good eye contact, cooperative, and in 
no apparent distress.  Affect was described as broad, mood 
slightly depressed with anxiety, and speech was clear, 
coherent, goal-directed, unpressured, and with no flights of 
ideas or looseness of association.  Thought processes 
reflected vague suicidal ideations in the past, no homicidal 
ideations, no auditory or visual hallucinations, some 
grandiose delusions in the past of feelings of being able to 
accomplish anything.  He was able to recall two out of three 
objects, able to spell words forward and backwards, able to 
recall 5/5 presidents, and serial 3s were intact with proverb 
interpretation as abstract.  Insight was fair, and judgment 
was fair to poor.  The final diagnosis was PTSD, bipolar 
disorder, and alcohol abuse.  The Global Assessment of 
Functioning (GAF) was reported at 50 due to depression and 
associated anxiety but the examiner remarked that it could be 
as low as 40 during periods of depression and as high as 60 
when the veteran abstained from alcohol use.

After reviewing the evidence on file, the Board concludes 
that an evaluation in excess of 50 percent for the veteran's 
service-connected PTSD is not in order.  First, the most 
recent VA examination report, which is supported by the 
psychological testing undertaken in 1998, reflects no 
impairment of thought process or communication, delusions, 
hallucinations, or inappropriate behavior.  Further, although 
the veteran has reported suicide attempts, it has been in the 
remote past, before he was diagnosed with PTSD and appears to 
be related to a nonservice-connected bipolar disorder and 
depression.  Moreover, his speech has not been described as 
illogical, obscure, or irrelevant and there is no evidence of 
near-continuous panic attacks or depression which affect his 
ability to function independently.  He apparently is able to 
handle his own finances and lives alone without difficulty.  
He has always been described as oriented and has appeared for 
treatment and examinations well dressed.  He maintains some 
socialization by apparently playing tennis and there is no 
evidence of obsessional rituals.  For those reasons, the 
Board finds that the clinical evidence of record does not 
support an evaluation in excess of 50 percent for PTSD.

A 70 percent evaluation would only be in order for symptoms 
such as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences certain occupational and social 
impairment with deficiencies in several areas, including 
sleep disturbances, irritability, lack of socialization, etc. 
it does not rise to the level of a 70 percent psychiatric 
disability.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

II.  Entitlement to an Effective Date Earlier Than May 13, 
1998, for the Award of Entitlement to Service Connection for 
PTSD

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  As noted, this is the 
standard that applies to claims that are allowed on the basis 
of new and material evidence when the new evidence is not 
service medical records.  Id.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 13, 1998, for the grant of 
entitlement to service connection for PTSD.  Specifically, he 
maintains that the grant should be in 1994, when he filed a 
claim for an adjustment disorder and bipolar disorder.  The 
veteran has alternatively asserted that he should be assigned 
an effective date in 1997, when he was referred to the mental 
health clinic relative to PTSD complaints.  

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

In this case, the Board notes that the veteran filed a claim 
for service connection for an adjustment disorder in February 
1994 giving the dates of treatment as 1993-1994.  Later 
correspondence related that the appropriate characterized of 
the disorder was manic/depression, bipolar disorder.  An 
April 1994 hospital discharge note reflects that he reported 
alcohol abuse, bipolar disorder, and PTSD but no diagnosis 
with respect to PTSD was made at that time.  In July 1994, a 
nonservice connected pension was granted based on his bipolar 
disorder and hypertension.  In September 1994, a claim for 
service connection for a bipolar disorder was found to be not 
well grounded and was denied.  Additional medical evidence 
associated with the claims file, including several 
hospitalizations and April 1996 psychological testing, 
revolved around the claim for a bipolar disorder and no 
diagnosis was made with respect to PTSD.  Ultimately, the 
Board denied the veteran's claim for a bipolar disorder in 
June 2000.  

In a December 1997 social work note, the veteran was noted to 
have been referred to the mental health clinic by his primary 
care physician for a diagnosis of bipolar disorder.  He 
reported sleep disturbances and nightmares about Vietnam.  He 
had been deferred by the PTSD clinic due to a previous 
psychiatric diagnosis.  An assessment reflected a diagnosis 
of rule/out PTSD.  In a February 1998 mental health clinic 
treatment note, he related that he felt that the Vietnam War 
aggravated his bipolar disorder.  The examiner remarked that 
he explained to the veteran that any traumatic experience 
would definitely aggravate or precipitate the symptoms of 
bipolar disorder and that the Vietnam War was definitely a 
stressful experience.  However, no diagnosis was made with 
respect to PTSD at that time.  Additional outpatient 
treatment records and hospitalizations show treatment for 
primarily bipolar disorder, but also alcohol dependence and 
mood disorder.

On May 13, 1998, the veteran amended his claim to 
specifically include PTSD.  In a private psychiatric 
assessment dated May 15, 1998, the psychologist reviewed 
multiple medical reports and at least one service record.  
After interviewing the veteran and analyzing various 
psychological tests, the examiner concluded that the veteran 
suffered from PTSD related to his military experience in 
Vietnam.  Private psychological testing in August 1998 again 
confirmed a diagnosis of PTSD.  In October 1999, the RO 
granted service connection for PTSD and assigned an effective 
date of May 13, 1998.

Turning to the veteran's assertion that he should be assigned 
an effective date prior to May 1998, the Board notes that 
because the veteran did not file a claim for PTSD within one 
year of service separation, there is no basis on which to 
assign an evaluation back to the time of service separation.  
Moreover, the Board finds that there is no basis on which to 
assign an effective date prior to May 1998, the time he filed 
his claim for PTSD.  First, the medical evidence shows no 
diagnosis of PTSD prior to psychological testing undertaken 
in May 1998, shortly after he filed his claim.  Further, 
multiple treatment notes dated throughout the 1990s shows 
treatment for a psychiatric disorder but it does not appear 
to be related to military service.  Finally, there was no 
correspondence from the veteran indicating an intent to file 
a claim for PTSD until he filed a claim on May 13, 1998, nor 
are there VA medical records associated with the claims file 
which could establish an informal claim for PTSD or establish 
the intent to file an informal claim for PTSD.  

The veteran variously contends that the effective date is 
properly 1994, when the veteran initially filed a claim for 
an adjustment disorder.  However, because the veteran 
clarified that the claim was related to a diagnosis of 
bipolar disorder, which was ultimately denied by the Board, 
the Board finds that it is a separate and distinct claim from 
the one make in May 1998 specifically for PTSD.  Accordingly, 
there is no basis to establish an effective date to 1994.  
Moreover, the Board has considered the evidence that the 
veteran reported PTSD complaints in a December 1997 social 
work note and an assessment shows a diagnosis of rule/out 
PTSD.  However, there was no definitive diagnosis made at 
that time with respect to PTSD.  While the veteran complaints 
of sleep disturbances and nightmares about Vietnam, he 
appeared to be focusing on the aggravation of a bipolar 
disorder rather than on a separate claim for PTSD.  When the 
claim for PTSD was eventually granted, an effective date of 
May 13, 1998, was assigned.  Given that there is no legal 
basis for assignment of an effective date from service 
separation, and that there is no legal basis on which to 
grant an effective date prior to May 1998, the Board finds 
that the date of May 13, 1998, is correct and there is no 
legal basis for an effective date prior to that date.  
Accordingly, the claim for an earlier effective date for the 
award of service connection for PTSD must be denied.


ORDER

The claim for entitlement to a rating in excess of 50 percent 
for PTSD is denied.

The claim for entitlement to an effective date earlier than 
May 13, 1998, for the award of entitlement to service 
connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

